Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 3, 6, 8, 10, 13, 15, 17and 20 are amended.

Response to Arguments
Applicant’s arguments, filed 08/24/2021 have been fully considered and are persuasive.  Specifically, in regards to amended claim language clarifying use of conditions for connection DNS secure resolution protocol.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frydman.  Please see citation below.
Additionally, based on amended claim language Claim Interpretation is withdrawn and Examiner comments are addressed. 


Applicant’s invention as claimed:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamos (US 9,083,727), herein after Stamos and further in view of Frydman et al. (US 2016/0050178), herein after Frydman.



Regarding claim 1, 
Stamos teaches a method for connecting a Domain Name System (DNS) secure resolution protocol, the method comprising: intercepting, a DNS query from a client 
Applicant’s specification provides for a “DNS secure resolution protocol” to be protocols for employing DNSSEC or other such protection and security mechanisms (see para. 4). (Here, see figs. 1-3, col. 3, ll. 24-25, 37-40, and 54-61, DNS resolution process connection using DNSSEC protocols (i.e. “DNS secure resolution protocol”), wherein the policy engine (i.e. “protection module”) of browser1 determines user input for a domain inquiry (i.e. a “DNS query”);
determining, a fulfillment of at least one condition for connecting the DNS secure resolution protocol, wherein the at least one condition is obtained from a database; 
(see figs. 3 (e.g. 308), col. 3, ll. 37-64, determining by the policy engine (e.g. col. 3, ll. 3-5) fulfilment of the policy requirements (i.e. “condition”) for the DNS resolution process using DNSSEC, wherein the policies are obtained using a policy database 212);
and connecting, the DNS secure resolution protocol for the client when the at least one condition for connecting the DNS secure resolution protocol is fulfilled
(see fig. 3 (e.g. 308 and 310), col. 3, ll. 37-67, the policy engine of the browser allowing user to connect by requiring use of DNSEC resolution process in receiving information from name server and displaying address resolved when requirement of policy for DNS resolution process connection is fulfilled).
Although, Stamos teaches requirement of policy fulfillment to connect DNS resolution protocol.  It fails to teach whether a condition for connecting a DNS secure resolution protocol includes at least one of connecting to a public access point; obtaining access to one or more corporate resources in the computer network; obtaining access to resources from a list of protected resources; and an address of a requested resource not being obtained using a DNS protocol. 
However, in analogous art Frydman teaches wherein the condition for connecting a DNS secure resolution protocol comprises at least one of: connecting to a public access point; obtaining access to one or more corporate resources in the computer network; obtaining access to resources from a list of protected resources; and an address of a requested resource not being obtained using a DNS protocol;
(see paras. 26 and 57, responding to a DNS query evaluate conditions needed to access DNS server comprises determining whether the given network resource requires user, device or session authentication to provide one or more data services (i.e. list of protected resources).
Stamos and Frydman are in the same field of endeavor as the present invention, the references are directed to addressing policies or loading of name server protocols. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to see para. 26 and 57).    

Regarding independent claims 8 and 15, 
The claims recite a system and a non-transitory computer-readable medium storing thereon computer executable instructions that execute the method of claim 1; therefore, the same rationale for rejection applies.


Claims 2, 3, 7, 9, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamos in view of Frydman as being applied to claims 1, 8, and 15 above, and further in view of Hyatt et al. (US 2015/0319097), herein after Hyatt.

Regarding claims 2, 9, and 16,
Stamos in view of Frydman teaches the limitations as described in claims 1, 8 and 15 above.
Stamos further teaches connecting to a different DNS secure resolution protocol  
(see table 3, col 10, 42-57, wherein based on connection requirements of policy, a connection can be made using a different DNS secure resolution protocol (e.g. switch to using TLS as default, or as indicated in table 3 use HTTPS when TLS policy not met)).  
Although, Stamos teaches determining fulfillment of policies to provide for a DNS connection and utilizing a different secure protocol; Stamos fails to teach using a policy that determines whether an availability of the network connection decreases after the connection of the DNS protocol. 
However, in analogous art Hyatt teaches determining whether an availability of the network connection decreases after2 the connection of the DNS secure resolution protocol; 
(see fig. 1 and 2c, para. 34, 64, determining whether a significant degradation of failure is detected in performance of DNS name server, wherein the performance is monitored on an ongoing basis and determination of significant degradation or failure can be in response to DNS request having been connected to recursive DNS name server and being in queue (i.e. “after the connection of…protocol”), further wherein connections can be monitored based on DNSSEC protocols (e.g. para 42)).  
and [connecting to a different DNS secure resolution protocol] when the availability of the network connection decreases after the connection of the DNS secure resolution protocol.
(see fig. 1 and 2c, para. 34, 64, performing an action when a significant degradation of failure is detected in performance of DNS name server).  
Stamos and Hyatt are in the same field of endeavor as the present invention, the references are directed to addressing policies or loading of name server protocols. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include determining whether an availability of the network connection decreases after the connection of the DNS protocol as taught in Hyatt because it amounts to applying a known technique (i.e. monitoring performance for degradation and failure, see Hyatt, paras. 34, 64) to a known device (i.e. policy engine see Stamos).  One would do so for the benefit of allowing user to view source content without modification (see Cowan, para. 103).    

Regarding claims 3, 10, and 17,
Stamos in view of Frydman teaches the limitations as described in claims 1, 8 and 15 above.
Stamos fails to teach wherein conditions for connecting a DNS secure resolution protocol comprises at least one of a lowering of a mean data transfer rate; connecting to a public access point; obtaining access to one or more corporate resources; obtaining access to resources from a list of protected resources; and an address of a requested resource not being obtained using a DNS protocol.
However in analogous art Hyatt teaches wherein the condition for connecting a DNS secure resolution protocol comprises a lowering of a mean data transfer rate in a computer network.
(see paras. 59-61 and 68, wherein conditions for connecting to name servers comprises at least adjusting (i.e. lowering) a query throughput, queries/sec, (i.e. “mean”) to maintain a threshold for the name server).
Stamos and Hyatt are in the same field of endeavor as the present invention, the references are directed to addressing policies or loading of name server protocols. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include an conditions for connecting a DNS secure resolution protocol comprises at least one of a lowering of a mean data transfer rate; connecting to a public access point; obtaining access to one or more corporate resources; obtaining access to resources from a list of protected resources; and an address of a requested resource not being obtained using a DNS protocol as taught in Hyatt because it amounts to applying a known technique (i.e. adjusting a query throughput, see Hyatt, paras. 59-61) to a known device (i.e. policy engine).  One would do so for the benefit of maintaining a threshold for the name server (see Hyatt, para. 59-61 and 68).    

Regarding claims 7 and 14
Stamos in view of Frydman teaches the limitations as described in claims 1 and 8 above.
Stamos further teaches wherein the at least one condition for connecting the DNS secure resolution protocol is modified, disabled or enabled by [an administrator or a user] of the database from which the at least one condition is obtained.
(see cols. 5 and 9, ll. 11-13, 34-36, and 28-30, conditions for connecting to name server of the DPF policies are modified, enabled by domain controller and maintained in a registry from which DPF is obtained).
Although, Stamos teaches making modification by a domain controller it does not explicitly state and fails to teach that the domain controller could be an administrator or a user.
However, in analogous art Hyatt teaches [is modified, disabled or enabled by] an administrator or a user.
(see para. 77-78, administrator is in control of what policies can be set for name server connectivity).
Stamos and Hyatt are in the same field of endeavor as the present invention, the references are directed to addressing policies or loading of name server protocols. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include that the domain controller could be an administrator or a user as taught in Hyatt because it amounts to applying a known technique (i.e. utilizing an administrator for setting policies, see Hyatt, paras. 77-78) to a known device (i.e. policy engine with domain controller).  One would do so for the benefit of modifying conditions (see Hyatt, para. 77-78).    

Claims 4, 5, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamos in view of Frydman and Hyatt and further in view of Anderson et al. (US 2010/0332680), herein after Anderson.

Regarding claims 4, 11, and 18,

Stamos in view of Hyatt fails to teach lowering a number of DNS queries being transmitted by at least one client for lowering of the mean data transfer.
However, in analogous art Anderson teaches when the fulfilled condition for connecting the DNS secure resolution protocol comprises the lowering of the mean data transfer rate in the computer network, lowering a number of DNS queries being transmitted by at least one client.
(see paras. 43 and 49, reduction of network traffic comprises reducing number of DNS queries being transmitted by user).
Stamos, Hyatt and Anderson are in the same field of endeavor as the present invention, the references are directed to addressing policies or loading of name server protocols. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include lowering a number of DNS queries being transmitted by at least one client for lowering of the mean data transfer as taught in Anderson because it amounts to applying a known technique (i.e. reducing DNS queries, see Anderson, paras. 43, 49) to a known device (i.e. policy engine).  One would do so for the benefit of reduction of traffic (see Anderson, paras. 43, 49).    

Regarding claims 5, 12, and 19,
Stamos in view of Frydman and Hyatt and Anderson teach the limitations as described in claims 4, 11 and 18 above.
Stamos further teaches wherein the lowering of the number of DNS queries includes installing a single encrypted connection.
(see table 3, col 10, 42-57, allowing only queries via a default connection in essence lowering the number of queries accepted by name servers by only using  a default single secure connection (e.g. HTTPS when TLS policy not met or HTTPS only)).  

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamos in view of Frydman and Hyatt and further in view of Nix (US 2019/0332774), herein after Nix.

Regarding claims 6, 13, and 20,
Stamos in view of Frydman and Hyatt teach the limitations as described in claims 3, 10 and 15 above.
Stamos in view of Hyatt fails to teach connecting to a public access network by identifying a public access point from a list of SSID.
However, in analogous art Nix teaches when the fulfilled condition for connecting the DNS secure resolution protocol comprises the connecting to the public access network, determining the connection to the public access network by: identifying a heuristic signature of a known name of the access point; or identifying the public access point from a list of public Service Set Identifiers (SSIDs).
(see paras. 172, in determining if DNSSEC can be used fulfilling the condition of authorizing the user utilizing a network access point with SSID, obtained from a list of SSID (e.g. para. 91)).
Stamos, Hyatt and Nix are in the same field of endeavor as the present invention, the references are name server connectivity. The claimed subject matter i.e. authorizing user on a SSID, see Nix, paras. 91) to a known device (i.e. policy engine).  One would do so for the benefit of determining public access connectivity (see Nix, paras. 91).    



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 e.g. figs. 1 and 2, policy engine 208 of browser 104.  See generally col. 3, ll. 10-16, whenever browser 104 is described as performing a task, either a single component or a subset of components or all components of browser 104 may cooperate to perform the task.  Applicant’s specification provides for the “protection module” to be included on device 110 which is also device with client browser for user (fig. 1 and para. 24-27).
        2 Examiner interprets “after the connection” in view of applicants specification wherein in event of fulfilling the condition for connecting a DNS secure resolution protocol, the protection module 112 connects the DNS secure resolution protocol for the client. As a result, all the DNS queries of the application 111 will be sent to a DNS resolver 131 by the DNS secure resolution protocol (para. 29).  Therefore, requiring only a connection to a resolver to then determine “network connection decreases”.